Case 2:16-cr-00126-SAB     ECF No. 138-21     filed 06/19/20 PageID.704 Page 1 of 10
        Case: 20-1716      Document: 9           Filed: 06/08/2020 Pages: 10


________________________________________________________________________

                                 IN THE
                     UNITED STATES COURT OF APPEALS
                        FOR THE SEVENTH CIRCUIT

                               No. 20-1716
________________________________________________________________________

UNITED STATES OF AMERICA,          )          Appeal from the
                                   ) United States District Court for
      Plaintiff-Appellee,          )    the Central District of Illinois
                                   )
       v.                          )          No. 05-cr-40098
                                   )
RAMON GARCIA,                      )     Honorable Joe Billy McDade
                                   )     United States District Judge
      Defendant-Appellant.         )
________________________________________________________________________

                          THE UNITED STATES’
                     UNOPPOSED MOTION FOR REMAND

   On appeal, the defendant Ramon Garcia challenges the district court’s denial

of his motion for compassionate release holding that Garcia had not presented an

“extraordinary and compelling” reason justifying his release, as required by 18

U.S.C. § 3582(c)(1)(A)(i). Garcia argues that the district court erred in thinking itself

bound by the application notes to section 1B1.13 of the Sentencing Guidelines in

making that determination. Def.Br. 19-21. Garcia further claims that to the extent

section 1B1.13 applied, the court could itself determine “extraordinary and

compelling” reasons meriting release other than those set out in Application Note

1. Id. at 21-23. Finally, Garcia argues that the First Step Act supersedes section



                                                                              Exhibit U
Case 2:16-cr-00126-SAB     ECF No. 138-21    filed 06/19/20 PageID.705 Page 2 of 10
        Case: 20-1716      Document: 9          Filed: 06/08/2020 Pages: 10


1B1.13 to the extent the application notes require deference to a gatekeeper in the

Bureau of Prisons. Id. at 23-28.

   As a preliminary matter, the United States agrees with the district court that

(1) section 1B1.13 governs whether Garcia has presented an “extraordinary and

compelling” reason for release, and (2) the district court lacked authority to

identify “extraordinary and compelling” reasons other than those stated in

Application Note 1. The government concedes, however, that Garcia has

presented an “extraordinary and compelling reason[]”as defined in Application

Note 1. See U.S.S.G. § 1B1.13, comment. (n.1(A)(ii)). The United States therefore

moves this Court to remand the case so that in determining whether Garcia should

receive a reduced sentence, the district court may consider in the first instance any

applicable factors under 18 U.S.C. § 3553(a) and decide whether, as the United

States argued below and maintains, Garcia presents “a danger to the safety of any

other person or to the community.” U.S.S.G. § 1B1.13(2).

                                   BACKGROUND1

   A. The First Step Act

   Under Title 18, United States Code, Section 3582(c)(1)(A)(i), an inmate may

seek a reduction in sentence (often colloquially referred to as “compassionate


   1 Our citations to the record use the following abbreviations: “d/e” means “docket
entry”; “R.” followed by a number refers to the document bearing that number on the
district court’s docket; and “Def. Br.” refers to the defendant’s brief.
                                         2

                                                                           Exhibit U
Case 2:16-cr-00126-SAB    ECF No. 138-21     filed 06/19/20 PageID.706 Page 3 of 10
        Case: 20-1716     Document: 9           Filed: 06/08/2020 Pages: 10


release”) based on “extraordinary and compelling reasons,” ordinarily related to

extreme medical or family circumstances. 18 U.S.C. § 3582(c)(1)(A)(i).

   In December 2018, Congress enacted the First Step Act of 2018, Pub. L. No. 115-

391, 132 Stat. 5194, which amended the compassionate release statute to permit a

reduction motion to be filed not only by the Director of the Bureau of Prisons, but

also by the inmate himself, “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier.” § 3582(c)(1)(A).

   The statute further requires that any reduction in sentence be consistent with

policy statements of the Sentencing Commission. § 3582(c)(1)(A)(ii); see 18 U.S.C.

§ 994(t) (directing the Sentencing Commission to “describe what should be

considered extraordinary and compelling reasons for sentence reduction,

including the criteria to be applied and specific examples”). The pertinent policy

statement appears at U.S.S.G. § 1B1.13, which sets forth in commentary possible

bases for a finding of “extraordinary and compelling” circumstances, including a

serious medical condition “that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility and

from which he or she is not expected to recover,” among others. U.S.S.G. § 1B1.13,

comment. (n.1(A)(ii)). These terms are set forth in Application Note 1(A) through


                                         3

                                                                          Exhibit U
Case 2:16-cr-00126-SAB     ECF No. 138-21      filed 06/19/20 PageID.707 Page 4 of 10
        Case: 20-1716      Document: 9            Filed: 06/08/2020 Pages: 10


(C) of section 1B1.13. In addition, Note 1(D) permits relief based on any other

circumstance identified as “extraordinary and compelling” by the director of the

Bureau of Prisons. Id., comment. (n.1(D)). For its part, BOP has defined those

circumstances in BOP Program Statement 5050.50, which focuses on the same

types of medical, age, and family circumstances addressed in the guideline policy

statement, albeit with some differences in the definitions of such qualifying

circumstances. See Federal Bureau of Prisons, Compassionate Release/Reduction in

Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g), Jan. 17, 2019,

https://www.bop.gov/policy/progstat/5050_050_EN.pdf.

   The guideline policy statement also requires, in every case, that the court weigh

any applicable factors under section 3553(a), and not permit release unless it finds

that the defendant is “not a danger to the safety of any other person or to the

community.” U.S.S.G. § 1B1.13(2).

   B. Relevant Procedural History

   In 2006, the district court sentenced Garcia to 240 months of imprisonment after

Garcia pleaded guilty to conspiracy to distribute five kilograms or more of cocaine,

in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846, and possession with the intent

to distribute five kilograms or more of cocaine, in violation of § 841(a)(1), (b)(1)(A).

   In April 2020, Garcia filed a counseled motion for compassionate release under

Section 404 of the First Step Act, arguing that his particular vulnerability to


                                           4

                                                                             Exhibit U
Case 2:16-cr-00126-SAB    ECF No. 138-21     filed 06/19/20 PageID.708 Page 5 of 10
        Case: 20-1716     Document: 9           Filed: 06/08/2020 Pages: 10


COVID-19 as a 70-year-old diabetic constituted an “extraordinary and

compelling” reason for his compassionate release. R. 81. Relevant here, Garcia

acknowledged that the court’s discretion to reduce his term of imprisonment was

provided in section 3582(c)(1(A). R. 81 at 3. He claimed, however, that the court

had the authority to find “extraordinary and compelling” reasons other than those

expressly identified in the relevant commentary to section 1B1.13 of the Guidelines

and said that his age and diabetes constituted such reasons. Id. at 6-7. Garcia

further stated that an evaluation of the section 3553(a) factors demonstrated that a

sentence of time served would be sufficient but not greater than necessary to

accomplish the goals of sentencing. Id. at 17.

   The United States opposed Garcia’s motion, noting that any sentence reduction

under § 3582(c)(1(A) had to be consistent with the applicable policy statements in

the application notes to U.S.S.G. § 1B1.13. R. 84 at 4, 6-10. The United States also

argued that Garcia could not sustain his burden of showing that he had a medical

condition that was “extraordinary and compelling,” thereby justifying release. Id.

at 1. Garcia’s reply to the government largely reiterated his earlier arguments and

noted the increasing number of cases of COVID-19 across BOP facilities. R. 85.

   The court denied Garcia’s motion. R. 87. The court held that it did not need to

address the complex legal issues briefed by the parties, including whether courts

can independently determine compelling and extraordinary reasons in light of the


                                         5

                                                                          Exhibit U
Case 2:16-cr-00126-SAB    ECF No. 138-21     filed 06/19/20 PageID.709 Page 6 of 10
        Case: 20-1716     Document: 9           Filed: 06/08/2020 Pages: 10


Sentencing Commission’s policy statement, and the application of compassionate

release in the face of a global pandemic. Id. at 2-3. The court stated that it could

“not release a defendant when doing so would create a severe risk of danger to

another person or the community.” Id. at 3. The court concluded that releasing

Garcia presented just such “a grave risk of harm” given that he had stated that

upon release he would self-quarantine with a former significant other whom he

had reportedly physically and sexually assaulted, among other reasons. Id.

   Garcia subsequently filed an amended motion for compassionate release,

providing a new release plan. R. 88 at 2. The government again opposed the

motion, incorporating its previous argument that Garcia had not presented an

“extraordinary and compelling” reason for release, and emphasizing that Garcia

was unsuitable for early release under the section 3553(a) factors and posed a

danger to the community. R. 90 at 1.

   The court again denied Garcia’s motion, finding that he had not satisfied the

“extraordinary and compelling reasons” requirement in section 3582(c)(1)(A)(i). R.

91. The court noted that it could “only grant a reduction ‘consistent with applicable

policy statements issued by the Sentencing Commission’” and determined that the

application notes to U.S.S.G. § 1B1.13 governed the “extraordinary and compelling

reasons” analysis. Id. at 7-8 (citing § 3582(c)(1)(A)). The court further concluded

that the policy statement did not allow it to identify “extraordinary and


                                         6

                                                                           Exhibit U
Case 2:16-cr-00126-SAB    ECF No. 138-21     filed 06/19/20 PageID.710 Page 7 of 10
        Case: 20-1716     Document: 9           Filed: 06/08/2020 Pages: 10


compelling” circumstances beyond those identified in the application notes, as

Garcia had urged. Id. at 9.

   Because the court concluded the policy statement remained binding, it

determined it could not grant Garcia’s motion, noting that Garcia had not argued

that his “extraordinary and compelling” circumstances fell within the Guidelines’

policy statement. R. 91 at 11. In further comments, the court noted that it was

capable of adjudicating whether Garcia presented a danger, but did not reach that

question in light of its inability to find “extraordinary and compelling”

circumstances outside the policy statement. Id. at 12.

                                   ANALYSIS

   As an initial matter, the government agrees with the district court that section

1B1.13 and its application notes governed Garcia’s motion. R. 91 at 7-8. The

government also concurs that the district court lacked the power “to make an

independent determination of whether non-enumerated other reasons constitute

extraordinary and compelling circumstances under the present legal regime.” Id.

at 3.

   The government concedes, however, that Garcia has presented an

“extraordinary and compelling” reason for release as defined in the application

notes to section 1B1.13. Specifically, given the COVID-19 pandemic, Garcia has

shown that he is “suffering from a serious . . . medical condition . . . that


                                         7

                                                                         Exhibit U
Case 2:16-cr-00126-SAB    ECF No. 138-21     filed 06/19/20 PageID.711 Page 8 of 10
        Case: 20-1716     Document: 9           Filed: 06/08/2020 Pages: 10


substantially diminishes [his] ability . . . to provide self-care within the

environment of a correctional facility and from which he . . . is not expected to

recover,” even if that condition in ordinary times would not allow for

compassionate release. U.S.S.G. § 1B1.13, comment. (n.1(A)(ii)). Garcia is diabetic,

and the Centers for Disease Control and Prevention lists diabetes as a risk factor

for contracting a more severe form of COVID-19. Centers for Disease Control and

Prevention, People Who Are at Higher Risk for Severe Illness, May 14, 2020,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

at-higher-risk.html. The government’s position in this case is consistent with the

recent position taken by the Department of Justice’s Office of the Solicitor General.

See Reply in Supp. of Application for Stay, Williams v. Wilson, No. 19A1047, at 18,

n.4 (June 4, 2020).

   The United States therefore concedes that Garcia has presented an

“extraordinary and compelling” reason for his release within the framework of

section 3582(c) and the Guidelines, but requests that this Court remand the case so

that the district court may weigh the section 3553(a) factors and consider in the

first instance whether, as the United States argued below and maintains, Garcia

presents a danger to another individual or the community such that he should not

be released.




                                         8

                                                                           Exhibit U
Case 2:16-cr-00126-SAB   ECF No. 138-21       filed 06/19/20 PageID.712 Page 9 of 10
        Case: 20-1716    Document: 9             Filed: 06/08/2020 Pages: 10


   Counsel for Garcia has been consulted and has no objection to the

government’s motion for remand,

                                 CONCLUSION

   The United States therefore respectfully requests that this Court remand the

above-captioned case to the district court.

                                          Respectfully submitted,

                                          JOHN C. MILHISER
                                          United States Attorney
                                          /s/ Katherine V. Boyle
                                          Assistant United States Attorney
                                          Office of the United States Attorney
                                          201 S. Vine St., Suite 226
                                          Urbana, Illinois 61801
                                          (217) 373-5875




                                         9

                                                                            Exhibit U
Case 2:16-cr-00126-SAB    ECF No. 138-21       filed 06/19/20 PageID.713 Page 10 of 10
         Case: 20-1716     Document: 9             Filed: 06/08/2020 Pages: 10


                            CERTIFICATE OF SERVICE

    I certify that on June 8, 2020, I electronically filed the foregoing with the Clerk

 of the Court of the United States Court of Appeals for the Seventh Circuit by using

 the CM/ECF system. I further certify that all participants in this case are CM/ECF

 users and that service will be accomplished by the CM/ECF system.


                                           /s/Katherine V. Boyle
                                           Assistant United States Attorney




                                          10

                                                                            Exhibit U
